Citation Nr: 0520421	
Decision Date: 07/28/05    Archive Date: 08/08/05

DOCKET NO.  04-12 890	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to an effective date earlier than November 6, 
2001, for the award of service connection for a heart murmur.



REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from February 1964 to 
February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

The veteran submitted his substantive appeal in regard to the 
issue on appeal in March 2004.  At that time, he argued that 
his disability rating for his hearing loss was not adequate 
to compensate him for his level of disability.  The Board 
construes the veteran's statement as a request for an 
increased rating for service-connected bilateral hearing 
loss.  The issue has not yet been developed or certified on 
appeal to the Board.  It is referred to the RO for such 
further development as may be necessary.


REMAND

The Board granted a claim of service connection for a heart 
murmur by way of a decision dated in February 2003.  

The RO issued a rating decision, implementing the Board's 
action, in August 2003.  The RO established service 
connection as of November 6, 2001.  The RO assigned a 10 
percent disability rating, also effective from November 6, 
2001.

The veteran submitted a notice of disagreement (NOD) in 
November 2003.  He argued that his heart murmur was diagnosed 
in service and that he should be paid from 1968 when he was 
discharged from military service.  The veteran's statement 
was construed as a NOD with the effective date established 
for service connection.

The veteran perfected an appeal regarding the effective date 
for service connection.  His claim was certified on appeal to 
the Board in May 2004.

In reviewing the veteran's claims file the Board finds that 
the RO has not provided the veteran with the notice required 
under the provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096, (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005)) and the implementing 
regulations codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  A VCAA-styled letter 
was sent to the veteran in October 2001.  However, that 
letter related to other issues and appears to have been 
written prior to the RO's consideration of the claim of 
service connection for a heart murmur.

The VCAA, and its implementing regulations, require that VA 
provide specific notice to claimants regarding information 
needed to complete an application for benefits as well as 
specific notice regarding information or evidence required to 
substantiate a claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159 to provide adequate 
notice).  VA also has a duty to assist claimants in the 
development of their claims.  The United States Court of 
Appeals for Veterans Claims (Court) has strictly interpreted 
the requirements to provide the required notice and the duty 
to assist in the development of a claim.  In addition, the 
Court has also held that an additional element of the notice 
required under the VCAA requires that claimants be 
specifically told to submit any pertinent evidence that they 
have in their possession.  

The Board notes that the issue of an earlier effective date 
is considered to be a "downstream element" of a service 
connection issue.  The Board further notes that VAOPGCPREC 8-
2003 provides that, where VA has already given section 
5103(a) notice as to the service connection claim, VA is not 
required to provide notice of the information and evidence 
necessary to substantiate a claim which evolves from the 
submission of a NOD with a "downstream" issue like 
entitlement to an earlier effective date.  However, the 
veteran was not provided the original notice as required by 
the VCAA.  Therefore, he must be provided with the 
appropriate notice under the VCAA with respect to the earlier 
effective date issue. 

As noted above, the veteran submitted his substantive appeal 
regarding the effective date for his grant of service 
connection in March 2004.  At that the time, the veteran also 
expressed disagreement with the rating assigned for his heart 
murmur.  

The Board finds that the veteran's statement can be construed 
as a NOD with the 10 percent rating assigned for his service-
connected heart murmur and that the NOD is timely.  38 C.F.R. 
§§ 20.201, 20.302 (2004).  He must therefore be issued a SOC 
in response to this timely NOD.  See Manlincon v. West, 12 
Vet. App. 328 (1999).  An SOC should be issued unless the 
veteran's claim is resolved in some manner, such as by a 
complete grant of benefit sought, or withdrawal of the claim.

(The remanding of this issue must not be read as an 
acceptance of jurisdiction over the same by the Board.  The 
Board may only exercise jurisdiction over an issue after an 
appellant has filed both a timely notice of disagreement to a 
rating decision denying the benefit sought, and a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West 2002); Roy v. 
Brown, 5 Vet. App. 554 (1993).  The RO should return this 
issue to the Board only if the veteran perfects his appeal in 
accordance with the provisions of 38 U.S.C.A. § 7105.)

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002 & Supp. 
2005) are fully complied with and 
satisfied.  See also 38 C.F.R. 
§ 3.159 (2004).  The veteran should 
be specifically told of the 
information or evidence he should 
submit and of the information or 
evidence that VA will obtain with 
respect to his claim for an earlier 
effective date.  38 U.S.C.A. 
§ 5103(a) (West 2002).  Among other 
things, the veteran should be told 
to submit any pertinent evidence in 
his possession.

2.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issue on 
appeal.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case that addresses all of the 
evidence added to the record, if 
any, and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

3.  The RO should issue a statement 
of the case pertaining to the issue 
of entitlement to a higher initial 
rating for the veteran's service-
connected heart murmur.  If, and 
only if, the veteran files a timely 
substantive appeal, the issue should 
be certified on appeal to the Board.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, codified at 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

